

 
Exhibit 10-a-2
[meritora11.jpg]
Meritor, Inc.
2135 West Maple Road
Troy, Michigan 48084-7121 USA
800-535-5560 Tel


meritor.com







Jeffrey A. Craig
Troy, MI




April 29, 2015






Dear Jay:


This letter confirms our mutual understanding of your employment as an elected
officer and Chief Executive Officer and President (“you” or the “Executive”)
with Meritor, Inc. (“Company” or “Meritor”).
If you accept the terms of this letter, please return a signed copy to me.
1.    Base Salary
You will continue to receive your current monthly base salary in accordance with
Company payroll practices. Your performance will be assessed at the end of each
performance year against both your annual goals and objectives and the Company’s
performance. Based on your performance and the Company’s performance, your
salary will be reviewed each year by the Compensation and Management Development
Committee of the Board of Directors (“Committee”) which may, at its discretion,
adjust your base salary as a direct result of your performance. Any annual
adjustments are typically effective the following December. (Nothing herein
shall preclude the Executive Chairman of the Board of Directors (“Executive
Chairman”) from effecting a downward adjustment of your salary if in his
judgment and the judgment of the Compensation Committee, such adjustment is
warranted as a result of the Company’s poor performance or other
economic/business related factors or your individual performance.)
2.    Annual Incentive Plans
You will be eligible to participate in the Company’s annual incentive plan
(“Incentive Compensation Plan” or “ICP”) on a basis consistent with those of
comparable executives. Your target award will be based upon the Incentive
Compensation Plan target percentage for your position within the Company
multiplied by your base salary at the end of the fiscal year. Actual award
payments will be in accordance with the terms of the Incentive Compensation Plan
and may be adjusted to reflect Company performance and your individual
performance as approved by the Committee.
3.    Long-Term Incentives
Your outstanding equity awards are subject to the provisions in your grant
letters as well as any related equity award agreements and plan terms.
You will continue to participate in the Company’s Long-Term Incentive Plan
(“LTIP”) cash performance plan cycles that are underway at the target cash award
level contained in your employment or notification letters for those cycles.



--------------------------------------------------------------------------------

Jeffrey Craig
April 29, 2015
2 of 8



In addition, you will be eligible to participate in the Company’s LTIP cycles in
future years in accordance with the provisions of the LTIP and as determined by
the Committee. Your LTIP target levels are based upon your position within the
Company at the beginning of the three-year performance cycle.
Payment of any awards under the LTIP will be made in accordance with the terms
and conditions of the LTIP and any related award agreements.
4.    Stock Ownership Guideline
In order to assure your long term interest in the Company’s success, as an
officer of the Company you are expected to acquire and retain shares of Meritor
stock in the amount required for your level and position in the Company. This
amount will be determined by the Committee and re-evaluated from time to time.
You will be notified of this requirement annually. The stock ownership
guidelines provide a transition period within which to achieve compliance. This
period ends five years after the date the ownership guidelines become applicable
to you (i.e., five years after the date of your hire, becoming an officer or a
change in the ownership requirement).
5.    Benefits
You will be eligible to participate in all employee retirement and health and
welfare benefit plans maintained by the Company and offered to all full time
employees of the Company, including medical, disability, life insurance and
vacation, to the extent permitted by the terms of the plans and by the law,
subject to the Company’s rights to amend or terminate such plans as set forth in
those plans.
As an officer of the Company, you will continue to be eligible for the following
additional benefits, payable in accordance with the terms of the applicable
policies, subject to the Company’s rights to modify or terminate such benefits:
•
Car Allowance

•
Financial Counseling Allowance

•
Personal Excess Liability Coverage

6.
Severance Benefits

If you incur a separation from service with the Company within the meaning of
Section 409A (as defined below) (“Separation from Service”), you will be
eligible for certain severance benefits as follows:
A.    By the Company Without Cause.
•
Any accrued and unpaid salary and vacation pay through your date of Separation
from Service with the Company (“Accrued Obligations”) paid in a lump sum within
thirty (30) calendar days following your Separation from Service or such earlier
date as may be required by law.

•
Severance pay (annualized base salary at time of separation) over a period of
twelve months commencing on the date of your Separation from Service (“Severance
Period”) payable in accordance with the following paragraphs. Notwithstanding
any other provision of this letter to the contrary, in no event will any
payments extend beyond the Severance Period.

•
Notwithstanding any Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”), and the final regulations and other guidance thereunder
(“Section 409A”) restrictions, your severance pay will be paid in equal
semi-monthly installments beginning with the first payroll cycle that includes
the Release Effective Date (as defined in paragraph 19 herein). You will receive
any amount due for the period from the date of your Separation from Service
through the Release Effective Date in a lump sum within one week of the Release
Effective Date.

•
Notwithstanding the foregoing, if you are a “specified employee” within the
meaning of Section 409A, you will be required to wait to receive any portion of
your severance pay that is not exempt from Section 409A.




--------------------------------------------------------------------------------

Jeffrey Craig
April 29, 2015
3 of 8



•
A portion of your severance pay may be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii). The amount that is exempt under
Section 409A is the amount of separation pay that does not exceed two times the
lesser of (1) your annualized compensation determined in accordance with Section
409A regulations and (2) the maximum amount that may be taken into account under
Code Section 401(a)(17) for the year in which you separate from service (the
“409A Exempt Amount”).

•
Any portion of your severance pay that is not exempt under the Section 409A
exemption that would otherwise have been paid during the first six months
following your Separation from Service will be paid in a lump sum the first
payroll cycle following the six month anniversary of your Separation from
Service.

•
The balance of your severance pay that is not exempt under the Section 409A
exemption will be paid in equal semi-monthly payments beginning with the later
of (1) the first payroll cycle after the payroll cycle in which the 409A Exempt
Amount has been completely paid and (2) the first payroll cycle after your six
month anniversary of your Separation from Service.

•
Actual annual incentive bonus participation for the then-current fiscal year, as
if you had been employed for the full fiscal year, subject to achievement of any
required performance goals, paid after the end of the fiscal year, in accordance
with the terms of the Incentive Compensation Plan.

•
Continued health coverage through the end of the Severance Period, provided
that (A) to the extent any such benefit is provided via reimbursement to you, no
such reimbursement will be made by the Company later than the end of the year
following the year in which the underlying expense is incurred, (B) any such
benefit provided by the Company in any year will not be affected by the amount
of any such benefit provided by the Company in any other year, subject to any
maximum benefit limitations under the applicable plan's terms, and (C) under no
circumstances will you be permitted to liquidate or exchange any such benefit
for cash or any other benefit. Moreover, if you become subsequently employed and
covered by a health insurance plan of a new employer, your coverage under the
Company’s health plans will cease as of the date you become covered under such
other employer’s health plan. Notwithstanding any other provision of this
letter, the Company reserves the right to amend, modify or terminate the
provisions regarding such continued health coverage to the extent necessary to
comply with applicable law.

•
Continued life insurance coverage through the end of the Severance Period.

•
Short and Long-Term Disability coverage will remain in effect through the last
day actually worked prior to the start of the Severance Period.

•
Vesting or forfeiture of any special or other long-term incentive awards,
restricted shares, restricted share units (“RSUs”), performance share units
(“PSUs”), stock options and cash payouts of long-term incentive awards will be
determined in accordance with the terms of the LTIP and/or applicable award
agreements.

•
Payment of all vested benefits under the Company’s savings plans and pension
plan if applicable, in accordance with the terms of such plans.

•
Reasonable outplacement services for a period of twelve (12) months from the
date of your Separation from Service at a cost not to exceed $10,000.

B.
By the Company for Cause (Cause is defined as continued and willful failure to
perform duties, provided that you have been given written notice and an
opportunity to cure the failure within five business days of receipt; gross
misconduct which is materially and demonstrably injurious to the Company; or
conviction of or pleading guilty or no contest to a (a) felony or (b) other
crime which materially and adversely affects the Company):

•
Accrued Obligations paid within thirty days following your Separation from
Service or such earlier date as may be required by law.




--------------------------------------------------------------------------------

Jeffrey Craig
April 29, 2015
4 of 8



•
Any vested plan benefits under the Company’s savings plans, payable in
accordance with the terms of such plans.

•
Forfeit all unvested special or other long-term incentive awards, restricted
shares, RSUs, PSUs, stock options and cash payouts of long-term incentive
awards.

•
Forfeit eligibility to receive an annual incentive award.

C.
By the Executive for any reason (other than death or disability):

•
Accrued Obligations paid within thirty days following your Separation from
Service or such earlier date as may be required by law.

•
Any vested plan benefits under the Company’s savings plans, payable in
accordance with the terms of such plans.



7.    Change in Control


In the event of a Change in Control (as defined in the LTIP), you will be
eligible for vesting and payment of equity grants and awards under cash
performance plans under the LTIP in accordance with the terms of that plan and
the related grants and agreements.


In the event of your Separation from Service as a result of a Change in Control
(as defined in the LTIP) but no later than one year thereafter (except for
Cause), the severance benefit provisions of paragraph 6.A. shall apply except
that the:


•
The severance pay described in the second bullet under paragraph 6.A. shall be
for a twenty-four month period instead of a twelve month period;

•
“Severance Period” shall mean the twenty-four month period commencing with the
date of your Separation from Service; and

•
full target amount of any annual incentive bonus under the Incentive
Compensation Plan for the then-current fiscal year will be paid to you within
thirty days of your Separation from Service.



If payments and benefits to or for the benefit of you, whether pursuant to this
letter or otherwise, would result in total Parachute Payments (defined under
Code Section 280G as all compensatory payments or benefits that would not have
been paid if no change in control had occurred) to you with a value equal to or
greater than one hundred percent (100%) of the Parachute Payment Limit (defined
as 3x the individual’s 5-year average taxable income (Box 1 of Internal Revenue
Service Form W2)), the amount payable to you, shall be reduced so that the value
of all Parachute Payments to you, whether or not made pursuant to this letter,
is equal to the Parachute Payment Limit minus one dollar ($1.00).


This will be accomplished by first reducing any amounts payable pursuant to this
letter, including other amounts of compensation to the extent necessary.


No such reduction shall be taken, however, if the total Parachute Payments
accruing to you would be more than the amount of the total Parachute Payments
after:


•
taking the reduction for any applicable federal excise tax imposed on you by
Code Section 4999; and



•
further reducing such payment by any federal, state and local income taxes
imposed on you with respect to the total Parachute Payments.



The Company agrees to undertake such reasonable efforts as it may determine in
its sole discretion to prevent any payment or benefit under this letter (or any
portion thereof) from constituting an “excess parachute payment,” as defined
under Code Section 280G(b)(I). Notwithstanding any other provision of this
letter to the contrary, the Company will not pay any “gross up” amount in
connection with any “excess parachute payment”.



--------------------------------------------------------------------------------

Jeffrey Craig
April 29, 2015
5 of 8



8.    Death Benefits
•
Accrued Obligations paid within thirty days following your death or such earlier
date as may be required by law.

•
Pro-rata actual annual incentive bonus participation for the time actually
worked in the year of death paid in accordance with the terms of the Incentive
Compensation Plan.

•
Vesting or forfeiture of any special or other long-term incentive awards,
restricted shares, RSUs, PSUs, stock options and cash payouts of long-term
incentive awards will be determined in accordance with the terms of the LTIP
and/or applicable award agreements.

•
Continued medical, dental and/or vision plan coverage for your spouse and other
dependents for six months following your death and at the end of this six month
period your spouse and dependents may be eligible for coverage under COBRA (for
an additional period not to exceed thirty months).

•
Payment of all death benefits under the Company’s 401(k) Plan and pension plans,
if applicable, in accordance with the terms of such plans.

9.    Disability
Disability is initially defined as the inability to perform the duties of your
current job as a result of disease or injury. Based on your years of service,
your first six months of disability (“Short-Term Disability”) will result in
either full salary continuation for the entire six-month period or a combination
of full salary continuation and reduced salary continuation for said six-month
period. Following Short-Term Disability, if you are unable to perform your job
duties and otherwise meet the requirements for benefits under the Company’s
Long-Term Disability Plan, you will be placed on a leave of absence due to
“Long-Term Disability” and will receive benefits under the provisions of the
Company’s Long-Term Disability Plan. Following a one and one-half year period on
Long-Term Disability, eligibility for continued coverage under the Company’s
Long-Term Disability Plan will be based on your inability to perform any job for
which you are qualified by education, training or experience. While you are on
Long-Term Disability, you will:
•
Be eligible to receive a pro rata annual incentive bonus based on the time that
you were actively at work, paid in accordance with the terms of the Incentive
Compensation Plan.

•
Forfeit or vest in any special or other long-term incentive awards, restricted
shares, RSUs, PSUs, stock options and cash payouts of long-term incentive awards
in accordance with the terms of the LTIP and/or applicable award agreements.

•
Be entitled to medical, dental, vision and life insurance coverage on the same
terms as if you were actively employed while you are on Long-Term Disability.

•
If you participate in the Company’s defined benefit pension plans, continue to
earn vesting service but you will not receive credited service for the purpose
of determining your plan benefit; and if you are eligible to receive Company
pension contributions to the Company’s 401(k) Plan and the Company’s
Supplemental 401(k) Plan, you will continue to earn vesting service, but Company
contributions to such plans will cease.

10.    Deferred Compensation
If you incur a Separation from Service with the Company, any amounts deferred by
or on your behalf under the Company’s Deferred Compensation Plan, the Company’s
Supplemental 401(k) Plan or the Company’s Supplemental Pension Plan, if
applicable, will be paid in accordance with the terms of such plans.
11.    Retirement Benefits
You are eligible to participate in the Company’s 401(k) Plan, which has
discretionary matching company contributions, and the Company’s Supplemental
401(k) Plan. In addition, you are eligible to receive the pension contribution
in accordance with the terms of the Company’s 401(k) Plan and the Company’s



--------------------------------------------------------------------------------

Jeffrey Craig
April 29, 2015
6 of 8



Supplemental 401(k) Plan, which is a percentage of base pay and ICP varying by
age that is available under those plans.
12.    Indemnification
The Company will provide indemnification and defend you with regard to any
claims arising from any decision made by you in good faith, while performing
services for the Company, in accordance with the provisions of the Company’s
by-laws.
13.    Clawback of Incentive-Based Compensation
Notwithstanding any other provision in this letter to the contrary, you agree
that any “incentive-based compensation” within the meaning of Section 10D of the
Securities Exchange Act of 1934, as amended (“Exchange Act”), will be subject to
clawback by the Company in the manner required by Section 10D(b)(2) of the
Exchange Act including any future requirements determined by the U.S. Securities
and Exchange Commission and implemented by the Compensation Committee of the
Board of Directors.
14.    Director’s and Officer’s Insurance
The Company shall provide you with reasonable Director’s and Officer’s liability
insurance coverage.
15.    Non-Compete/Non-Solicitation
For the duration of the applicable Severance Period, except as permitted by the
Company’s prior written consent, you are restricted from, in any capacity in
which Proprietary Information (as defined in paragraph 17) or the Company’s
trade secrets would reasonably be regarded as useful, engaging in, being
employed by, or in any way advising or acting for any business which is a
competitor of the Company with respect to the products or services provided by
any business unit within the Company to which you devoted substantial attention
in the year preceding termination of employment with the Company, and within the
national and international geographic markets served by any such business unit.
Depending on the scope of your responsibilities in the year preceding
termination of employment with the Company, this restriction could potentially
apply to a geographic area co-extensive with the Company’s operations, which are
worldwide. You will be expected to confirm the terms of this section in writing
at the time of your Separation from Service. You also agree that if your
employment is terminated by the Company, whether with or without Cause, the
consideration provided in paragraph 6 of this letter is sufficient for the
restriction described in this paragraph.
You agree that for a period of eighteen months following your Separation from
Service for any reason, you will not solicit for employment any Meritor
employee, unless permission to do so is granted to you in writing by the
Executive Chairman or his designee.
16.    Arbitration
You have previously agreed to sign the Company’s “Mutual Agreement to Arbitrate
Claims” and the Company’s “Standards of Business Conduct and Conflict of
Interest Certificate.” Any controversy involving the construction or application
of any terms, covenants or conditions of this letter, or any claims arising out
of any alleged breach of this letter, will be submitted to and resolved by final
and binding arbitration in Oakland County, Michigan (conducted pursuant to the
rules of the American Arbitration Association).
17.    Proprietary Information
In the event you leave employment of the Company for any reason, you agree that
you will not disclose, nor will you use, any Company Proprietary Information
after you leave employment of the Company. Proprietary information is any
sensitive information owned by the Company and which gives or potentially gives
the Company certain competitive advantages and is not widely known to the
public. Proprietary information can include secret formulas, processes, and
methods used in production. It can also include



--------------------------------------------------------------------------------

Jeffrey Craig
April 29, 2015
7 of 8



the Company's business and marketing plans, salary structure, customer lists,
contracts, and details of its computer systems.  Special knowledge and skills
that an employee has learned on the job are considered to be the Company's
proprietary information.
18.    Survival of Restrictive Covenants
You acknowledge that the restrictive covenants shall survive the termination of
your employment for any reason. You further acknowledge that any alleged breach
by the Company of any contractual, statutory or other obligation shall not
excuse or terminate your obligations under the restrictive covenants or preclude
the Company from seeking appropriate legal relief. You acknowledge that such
obligations are independent and separate covenants undertaken by you for the
benefit of the Company.
19.    Waiver and Release
You agree that, as a condition to receive any amounts or benefits payable upon
your Separation from Service (other than Accrued Obligations and benefits in
which you are otherwise vested under the terms of the applicable benefit plans),
you will execute a release agreement within the applicable time period from the
date of your Separation from Service and not revoke such acceptance of the
release agreement within any revocation period prescribed by law. The scope of
the release agreement will include causes of action of every kind, nature and
description whatsoever, arising out of your employment by or affiliation with
Meritor or the separation of such employment, including any dispute having to do
with any contract, agreement or implied agreement between you and Meritor. The
date the release agreement becomes irrevocable will be the Release Effective
Date. If you do not sign a general release agreement within the applicable time
period or if you sign such agreement and revoke it within the applicable
revocation period, any amounts and benefits (other than Accrued Obligations and
benefits in which you are otherwise vested under terms of the applicable benefit
plans) will cease as of the last day of the applicable time periods and will not
resume unless and until the Release Effective Date. In such case any unpaid
amounts for the period from the day after the end of the applicable time period
following your Separation from Service to the Release Effective Date will be
paid on the first payroll date that includes the Release Effective Date.
Notwithstanding any other provision of this letter to the contrary, if you do
not sign the general release agreement within the applicable time period no
amounts or benefits will be payable upon your Separation from Service (other
than Accrued Obligations and benefits in which you are otherwise vested under
the terms of the applicable benefit plans).
20.    Review by Counsel
You acknowledge and agree that you have been advised to consult with an attorney
prior to signing this letter. You also acknowledge and agree that this letter is
voluntarily entered into by you in consideration of the undertakings by the
Company as set forth in this letter and is consistent in all respects with
discussions by the Company’s personnel with you.
21.    Entire Agreement
Except with respect to provisions regarding vesting or forfeiture of certain
equity grants and payout of cash plans that are specifically referred to above,
this letter supersedes the provisions of any prior employment letter between you
and the Company. Notwithstanding the foregoing, the Invention Assignment and
Arbitration Agreements remain in full force and effect.
22.    Successors and Assigns
This letter will be binding upon and inure to the benefit of any successors to
the Company.
23.    Counterparts



--------------------------------------------------------------------------------

Jeffrey Craig
April 29, 2015
8 of 8



This letter may be executed in several counterparts, each of which will be
deemed to be an original, and all such counterparts when taken together will
constitute one and the same original.
24.    Governing Law
This letter will be governed by the laws of the State of Michigan.
Sincerely,
/s/ Ivor J. Evans     
Ivor J. Evans
Executive Chairman of the Board of Directors
Meritor, Inc.
Accepted:
/s/ Jeffrey A. Craig          April 27, 2015
Jeffrey A. Craig                 Date



